
	
		I
		111th CONGRESS
		1st Session
		H. R. 2431
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Ms. Kosmas introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  increase the deduction for certain expenses of elementary and secondary school
		  teachers.
	
	
		1.Short titleThis Act may be cited as the
			 America’s Teachers Tax Relief
			 Act.
		2.Extension of
			 deduction for certain expenses of elementary and secondary school
			 teachers
			(a)ExtensionSubparagraph (D) of section 62(a)(2) of the
			 Internal Revenue Code of 1986 is amended by striking or 2009 and
			 inserting 2009, or 2010.
			(b)IncreaseSubparagraph (D) of section 62(a)(2) of
			 such Code is amended by striking $250 and inserting
			 $500.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
